        Case 3:20-cv-01375-PAD Document 1 Filed 08/03/20 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF PUERTO RICO



                                               CASE NO.      20-1375
      MIGUEL ÁNGEL RIVERA COLÓN

                   Plaintiff
                                               FEDERAL TORT CLAIMS ACT
                      v.                       28 U.S.C.A. §§ 2 ET SEQ.

      UNITED STATES OF AMERICA;
     BUREAU OF ALCOHOL, TOBACCO,
       FIREARMS AND EXPLOSIVES
                                               PERSONAL DAMAGES AND BODILY
                                               INJURY
                  Defendant




                                     COMPLAINT


      COMES NOW Plaintiff, through the undersigning attorney, and respectfully
ALLEGES and STATES as follows:


                           I.   JURISDICTION AND VENUE
1.    This is a matter involving the Federal Tort Claims Act pursuant to 28 U.S.C.A. §§
      2 et seq., brought by the Plaintiff against the United States of America. This
      Court has jurisdiction pursuant to 28 U.S.C.A. § 1346(b).
2.    Venue is proper in the Federal District Court for the District of Puerto Rico since
      the actions upon which this Complaint is based occurred in the Municipality of
      San Juan, Puerto Rico.
                                   II.    PARTIES
3.    At the time of filing of the instant Complaint, Plaintiff Miguel Ángel Rivera Colón
      was a resident of Principal St, 2249, Barriada Buena Vista, San Juan, PR 00915.
4.    At all times material to the instant case, Defendant United States of America,
      through the Bureau of Alcohol, Tobacco, Firearms and Explosives (hereinafter
      “Defendant”), was the employer of Billy Lee Wright who was the driver of the
        Case 3:20-cv-01375-PAD Document 1 Filed 08/03/20 Page 2 of 4




      vehicle that impacted plaintiff’s vehicle; the vehicle driven by Billy Lee Wright was
      owned by United States Government through the Department of Justice; at the
      times materials of the instant case Billy Lee Wright was rendering services for
      and on behalf of the Bureau of Alcohol, Tobacco, Firearms and Explosives.


                            IV. FACTUAL BACKGROUND
5.    On February 12, 2019, around 11:53 a.m, Plaintiff was driving westbound
      through Road B, located at the Municipality of San Juan.
6.    At the crossing of the aforementioned road with Williams street, plaintiff’s vehicle
      was violently impacted on the front of the driver’s side by another vehicle driven
      by an ATF employee known as Billy Lee Wright.
7.    At the time of the instant case Billy Lee Wright was rendering services for and on
      behalf of the Bureau of Alcohol, Tobacco, Firearms and Explosives.
8.    As a result of the impact Plaintiff suffered physical traumas, requiring medical
      assistance and extensive medical treatment.
9.    The accident in question was investigated by Agent Martín Rodríguez who
      concluded that the sole responsible of the accident was ATF’s employee, Billy
      Lee Wright.
10.   Notwithstanding the medical treatment received, Plaintiff still endures pain and
      limitations in the affected areas.


                                    V.     DAMAGES
11.   As a direct result of the events described above, Plaintiff suffered physical and
      emotional damages valued in a sum not lower than $35,000.00.
12.   As a direct result of the physical damages mentioned above and the medical
      treatment received for said physical damages, Plaintiff suffered and continues to
      suffer emotional damages valued in a sum not lower than $10,000.00.
13.   As a direct result of the events described above, Plaintiff developed a permanent
      physical impairment. Said damage is valued in a sum not lower than $9,000.00.




                                            2
        Case 3:20-cv-01375-PAD Document 1 Filed 08/03/20 Page 3 of 4




                                    VI.      NEGLIGENCE
14.   Defendant is directly and/or indirectly responsible for the damages experienced
      by Plaintiff as a result of the accident previously described, inasmuch Defendant
      is the employer of the ATF agent that was the driving the vehicle that impacted
      Plaintiff’s vehicle; furthermore, Defendant was the owner, administrator,
      proprietor and/or had controlled of the vehicle that the ATF agent was driving the
      day in question.
15.   The collision that gives rise to the instant case was caused by the recklessness,
      carelessness and/or negligence of the driver behind the wheel of the vehicle that
      impacted plaintiff for that, among other acts and/or omissions, the driver:
         a. Operated the vehicle at a high speed.
         b. Failed to reduce speed to avoid a collision.
         c. Failed to maintain adequate distance between vehicles.
         d. Failed to observe due care and precaution while driving the vehicle.
         e. Failed to keep a proper lookout for vehicles lawfully upon the way;
         f. Failure to approach an intersections with caution; and
         g. In other respects not known to the Plaintiff but which may become known
              prior to or at the time or trial.
16.   All of Plaintiff loses were, are and will be due solely to and by reason of the
      carelessness and negligence of Defendant and/or the driver of the vehicle owed
      by the Department of Justice, without any negligence or wand of due care on the
      Plaintiffs part contributing thereto

                                  VI.     RELIEF SOUGHT
17.   As a direct and proximate result of the negligent and/or willful acts and/or
      omissions of Defendant and given the resulting damages, Plaintiff requests
      judgment for a sum not lower than $54,000.00, plus interest, cost, and attorney’s
      fees.




                                                  3
          Case 3:20-cv-01375-PAD Document 1 Filed 08/03/20 Page 4 of 4




        WHEREFORE, Plaintiff requests judgment against Defendant in excess of
$54,000.00. Plaintiff is found to be entitled, together with interest, costs, and attorney’s
fees.



        Respectfully submitted,


        Dated, August 3, 2020.
                                          ANTONIO L. IGUINA GONZÁLEZ
                                          PO Box 361058
                                          San Juan, Puerto Rico 00936–1058
                                          Tel.        (787) 464–7373
                                          Fax         (787) 288–5300
                                          Email       antonioiguina@gmail.com


                                          s / Antonio L. Iguina-González

                                          ANTONIO L. IGUINA GONZÁLEZ, ESQ.
                                          USDC No.: 224605




                                             4
